70 F.3d 1280
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ralph DARLEY, Defendant-Appellant.
No. 95-35019.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 22, 1995.

Before:  PREGERSON, NORRIS and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Ralph Darley appeals the district court's denial of his 28 U.S.C. Sec. 2255 motion challenging his conviction for transporting contraband cigarettes into the State of Washington in violation of the Contraband Cigarette Trafficking Act, 18 U.S.C. Sec. 2341, et seq.   We have jurisdiction pursuant to 28 U.S.C. Sec. 2255, and we affirm.


3
Darley contends that his conviction should be vacated because the district courts have reached conflicting decisions regarding whether the cigarettes transported by his severed codefendants, who engaged in the same activities as Darley, were contraband.  We answered that question in the affirmative in United States v. Baker, Nos. 94-30125, 94-30138, 94-30144, slip op. 13047 (9th Cir.  Oct. 6, 1995) (upholding the convictions of two of Darley's severed codefendants).  Accordingly, the district court properly denied Darley's section 2255 motion.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3